THE THIRTEENTH COURT OF APPEALS

                                   13-19-00021-CV


                                   Dwain A. Boehl
                                          v.
                                   Lisa Richardson


                                 On Appeal from the
                 County Court at Law No. 2 of Victoria County, Texas
                           Trial Cause No. CIV2-19092


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment and dismisses Richardson’s forcible detainer

suit for want of jurisdiction. The Court orders the judgment vacated and the case is

DISMISSED. Costs of the appeal are adjudged against the appellant, Dwain A. Boehl.

      We further order this decision certified below for observance.

December 12, 2019